             Case 4:19-cv-04324 Document 2 Filed on 11/27/19 in TXSD Page 1 of 4




                        IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   HOUSTON DIVISION

                                                                )
    In re:                                                      ) Case No. 19-33694 (DRJ)
                                                                )
    WEATHERFORD INTERNATIONAL PLC, et al.,                      ) Chapter 11
                                                                )
                                  Debtors.                      ) (Jointly Administered)
                                                                )

         GAMCO ASSET MANAGEMENT, INC.’S AMENDED NOTICE OF APPEAL

             GAMCO Asset Management, Inc. (“Appellant”) hereby submits this amendment to its

prior Notice of Appeal pursuant to 28 U.S.C. § 158(a)(1) and Federal Rule of Bankruptcy

Procedure 8003, dated October 31, 2019 (the “Notice of Appeal”) 1 (ECF No. 413).

Part 1: Identification of the Appellant

             1.    Name of Appellant: GAMCO Asset Management, Inc., on its own behalf and on

behalf of a putative class of current and former common shareholders of debtor Weatherford

International plc (“Weatherford”).

             2.    Position of Appellant in Bankruptcy Case: Appellant is a party in interest to the

bankruptcy case as a common shareholder of Weatherford.

Part 2: Identification of the Subject of the Appeal

             3.    Appellant hereby appeals the Order (I) Approving Debtors’ Disclosure Statement

and (II) Confirming Second Amended Joint Prepackaged Plan of Reorganization for Weatherford

International PLC and its Affiliate Debtors Under Chapter 11 of the Bankruptcy Code (ECF No.

343), as and to the extent that the non-debtor, third-party release and injunction in Weatherford’s

second amended joint prepackaged plan of reorganization bars litigation claims by current and


1
 Appellant is amending its Notice of Appeal to add the Committee of Unsecured Creditors and
Ad Hoc Noteholder Committee as appellees at their request.
      Case 4:19-cv-04324 Document 2 Filed on 11/27/19 in TXSD Page 2 of 4




former common shareholders of Weatherford in violation of applicable law and due process.

       4.     The Court entered the order on September 11, 2019.

       5.     The order is attached hereto as Exhibit A.

       6.     Appellant hereby also appeals the Order Regarding Motion to Reconsider (ECF

No. 391), as and to the extent that the non-debtor, third-party release and injunction in

Weatherford’s second amended joint prepackaged plan of reorganization bars litigation claims by

current and former common shareholders of Weatherford in violation of applicable law and due

process.

       7.     The Court entered the order on October 20, 2019.

       8.     The order is attached hereto as Exhibit B.

Part 3: Identification of the Other Parties to the Appeal

       9.     The other parties to this appeal are:

 Parties                                        Attorney
 Weatherford International plc (Debtor)         Timothy A. Davidson II
 2000 St. James Place, Houston, TX 77056        HUNTON ANDREWS KURTH LLP
                                                600 Travis Street, Suite 4200
                                                Houston, TX 77002

 Weatherford International Ltd.                 Timothy A. Davidson II
 2000 St. James Place, Houston, TX 77056        HUNTON ANDREWS KURTH LLP
                                                600 Travis Street, Suite 4200
                                                Houston, TX 77002

 Weatherford International, LLC                 Timothy A. Davidson II
 2000 St. James Place, Houston, TX 77056        HUNTON ANDREWS KURTH LLP
                                                600 Travis Street, Suite 4200
                                                Houston, TX 77002

 Committee of Unsecured Creditors               Jason Lee Boland
                                                NORTON ROSE FULBRIGHT US LLP
                                                1301 McKinney, Ste 5100
                                                Houston, TX 77010



                                            2
     Case 4:19-cv-04324 Document 2 Filed on 11/27/19 in TXSD Page 3 of 4




                                       Randall C. Weber-Levine
                                       ROPES & GRAY LLP
                                       1211 Avenue of the Americas,
                                       New York, NY 10036

Ad Hoc Noteholder Committee            Abid Qureshi
                                       AKIN GUMP STRAUSS HAUER & FELD LLP
                                       One Bryant Park, Bank of America Tower
                                       New York, NY 10036


Dated: November 27, 2019           Respectfully submitted,

                                    /s/ Andrew J. Entwistle
                                   Andrew J. Entwistle
                                   ENTWISTLE & CAPPUCCI LLP
                                   500 W. 2nd Street, Suite 1900-16
                                   Austin, Texas 78701
                                   Telephone: (512) 710-5960

                                   Joshua K. Porter (pro hac vice)
                                   ENTWISTLE & CAPPUCCI LLP
                                   299 Park Avenue, 20th Floor
                                   New York, New York 10171
                                   Telephone: (212) 894-7200

                                   Counsel for GAMCO Asset Management, Inc.




                                   3
      Case 4:19-cv-04324 Document 2 Filed on 11/27/19 in TXSD Page 4 of 4




                              CERTIFICATE OF SERVICE

       I certify that on November 27, 2019, I caused a copy of the foregoing document to be

served by the Electronic Case Filing System for the United States Bankruptcy Court for the

Southern District of Texas.


                                          /s/ Andrew J. Entwistle
                                          Andrew J. Entwistle




                                         4
